                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

In re:

ERIC J. ORTIZ,                                      Case No.: 6:18-bk-05222-KSJ
                                                    Chapter 7
                 Debtor.



ARVIND MAHENDRU,
as Chapter 7 Trustee of the estate of
ERIC J. ORTIZ,

                 Plaintiff,
                                                    Adversary No.: 6:19-ap-00005-KSJ
v.

WELLS FARGO BANK,
NATIONAL ASSOCIATION,

                 Defendant.


                        DEFENDANT WELLS FARGO BANK’S
                       ANSWER TO PLAINTIFF’S COMPLAINT

          Defendant Wells Fargo Bank, N.A., (“Wells Fargo”), answers Plaintiff’s, Arvind

Mahendru, as Chapter 7 Trustee of the Estate of Eric J. Ortiz (“Plaintiff”), Complaint and

states:

                              PRELIMINARY STATEMENT

          1.     Wells Fargo admits the allegations contained in paragraph 1 of the

Complaint.

          2.     Wells Fargo states that the allegations contained in paragraph 2 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo admits that Plaintiff
purports to bring a cause of action against Wells Fargo pursuant to Fla. Stat. § 559.55 et

seq., the Florida Consumer Collection Practices Act (“FCCPA”), but Wells Fargo denies

that Plaintiff is entitled to any of the relief sought or damages claimed in the Complaint.

                             JURISDICTION AND VENUE

       3.      Wells Fargo states that the allegations contained in paragraph 3 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo denies the

allegations contained in paragraph 3 of the Complaint. In addition, Wells Fargo states

that the standing Order of Reference speaks for itself and Wells Fargo denies anything

inconsistent therewith.

                                        PARTIES

       4.      Wells Fargo admits the allegations contained in paragraph 4 of the

Complaint.

       5.      Wells Fargo states that the allegations contained in paragraph 5 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo states that it lacks

knowledge and information sufficient to admit or deny the allegations contained in

paragraph 4 of the Complaint, and therefore, denies the allegations and legal conclusions

contained in paragraph 4 of the Complaint.

       6.      Wells Fargo admits that it is doing business in the State of Florida for the

purposes of this matter only. Further, Wells Fargo states that the remaining allegations

constitute legal conclusions to which no response is required. However, to the extent that




                                             2
this Court should deem a response required, Wells Fargo denies the remaining allegations

contained in paragraph 6 of the Complaint.

       7.      Wells Fargo admits the allegations contained in paragraph 7 of the

Complaint for the purposes of this matter only.

       8.      Wells Fargo denies the allegations and legal conclusions contained in

paragraph 8 of the Complaint.

       9.      Wells Fargo denies the allegations and legal conclusions contained in

paragraph 9 of the Complaint.

                                 FACTUAL ALLEGATIONS

       10.     Wells Fargo admits Debtor owes it certain amounts. Wells Fargo denies

the remaining allegations contained in paragraph 10 of the Complaint.

       11.     Wells Fargo states that the allegations contained in paragraph 11 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo denies the

allegations and legal conclusions contained in paragraph 11 of the Complaint.

       12.     Wells Fargo admits only that certain phone calls were made to the Debtor.

Wells Fargo denies the remaining allegations contained in paragraph 12 of the

Complaint.

       13.     Wells Fargo admits only that certain phone calls were made to the Debtor.

Wells Fargo denies the remaining allegations contained in paragraph 13 of the

Complaint.

       14.     Wells Fargo admits only that certain phone calls were made to the Debtor.

Wells Fargo denies the allegations contained in paragraph 14 of the Complaint.



                                             3
       15.     Wells Fargo admits only that certain phone calls were made to the Debtor.

Wells Fargo denies the remaining allegations contained in paragraph 15 of the

Complaint.

       16.     Wells Fargo admits only that certain phone calls were made to the Debtor.

Wells Fargo denies the remaining allegations contained in paragraph 16 of the

Complaint.

       17.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 17 of the Complaint.

       18.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 18 of the Complaint.

       19.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 19 of the Complaint.

                                COUNT I
                   VIOLATIONS OF § 559.72(7) OF THE FCCPA

       20.     Wells Fargo states that the allegations contained in paragraph 20 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo admits that Plaintiff

purports to bring a cause of action against Wells Fargo pursuant to the FCCPA, but Wells

Fargo denies that Plaintiff is entitled to any of the relief sought or damages claimed in the

Complaint.

       21.     Wells Fargo repeats and realleges its responses asserted in paragraphs 1

through 19 of this Answer, as though fully set forth herein.

       22.     Wells Fargo states that the allegations contained in paragraph 22 of the

Complaint constitute legal conclusions to which no response is required. However, to the

                                             4
extent that this Court should deem a response required, Wells Fargo denies the

allegations and legal conclusions contained in paragraph 22 of the Complaint.

       23.     Wells Fargo states that the allegations contained in paragraph 23 of the

Complaint purport to be a citation to and quotation of Fla. Stat. § 559.72(7). Wells Fargo

states that the referenced statute speaks for itself and denies any allegations inconsistent

therewith.

       24.     Wells Fargo states that the allegations contained in paragraph 24 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo denies the

allegations and legal conclusions contained in paragraph 24 of the Complaint.

       25.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 25 of the Complaint and demands strict proof thereof.

       26.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 26 of the Complaint.

       27.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 27 of the Complaint.

       Wells Fargo further denies the allegations in the WHEREFORE clause and denies

that Plaintiff is entitled to any of the relief sought or damages requested in the Complaint.

                                COUNT II
                   VIOLATIONS OF § 559.72(9) OF THE FCCPA

       28.     Wells Fargo states that the allegations contained in paragraph 28 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo admits that Plaintiff

purports to bring a cause of action against Wells Fargo pursuant to the FCCPA, but Wells

                                             5
Fargo denies that Plaintiff is entitled to any of the relief sought or damages claimed in the

Complaint.

       29.     Wells Fargo repeats and realleges its responses asserted in paragraphs 1

through 19 of this Answer, as though fully set forth herein.

       30.     Wells Fargo states that the allegations contained in paragraph 30 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo denies the

allegations and legal conclusions contained in paragraph 30 of the Complaint.

       31.     Wells Fargo states that the allegations contained in paragraph 31 of the

Complaint purport to be a citation to and quotation of § 559.72(9) Fla. Stat. Wells Fargo

states that the referenced statute speaks for itself and denies any allegations inconsistent

therewith.

       32.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 32 of the Complaint.

       33.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 33 of the Complaint and demands strict proof thereof.

       34.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 34 of the Complaint.

       35.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 35 of the Complaint.

       Wells Fargo further denies the allegations in the WHEREFORE clause and denies

that Plaintiff is entitled to any of the relief sought or damages requested in the Complaint.




                                             6
                                COUNT II
                   VIOLATIONS OF § 559.72(9) OF THE FCCPA

       36.     Wells Fargo states that the allegations contained in paragraph 36 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo admits that Plaintiff

purports to bring a cause of action against Wells Fargo pursuant to the TCPA, but Wells

Fargo denies that Plaintiff is entitled to any of the relief sought or damages claimed in the

Complaint.

       37.     Wells Fargo repeats and realleges its responses asserted in paragraphs 1

through 19 of this Answer, as though fully set forth herein.

       38.     Wells Fargo states that the allegations contained in paragraph 38 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo denies the

allegations and legal conclusions contained in paragraph 38 of the Complaint.

       39.     Wells Fargo states that the allegations contained in paragraph 39 of the

Complaint purport to be a citation to and quotation of 47 U.S.C. § 227(b)(1)(A)(iii).

Wells Fargo states that the referenced statute speaks for itself and denies any allegations

inconsistent therewith.

       40.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 40 of the Complaint.

       41.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 41 of the Complaint.

       42.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 42 of the Complaint and demands strict proof thereof.

                                             7
       43.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 43 of the Complaint.

       44.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 44 of the Complaint.

       Wells Fargo further denies the allegations in the WHEREFORE clause and denies

that Plaintiff is entitled to any of the relief sought or damages requested in the Complaint.

             All other allegations not specifically admitted herein are denied.

                              AFFIRMATIVE DEFENSES

       Wells Fargo states the following defenses to Plaintiff’s Complaint, without

assuming the burden of proof on any such defense that would otherwise rest on the

Plaintiff, and reserving the right to amend and/or supplement its responses to Plaintiff’s

allegations, as well as these avoidances and defenses, as additional information is

obtained through the discovery process or otherwise.

                                 First Affirmative Defense

       Wells Fargo asserts and alleges that at all times, Wells Fargo complied with

applicable statutory, regulatory, and common law requirements. Accordingly, Plaintiff’s

claims are barred by Wells Fargo’s compliance with all applicable state, federal, and

local laws and regulations.     This includes, but is not limited to, statutory defenses,

including that Debtor provided Wells Fargo with “prior express consent.”

                               Second Affirmative Defense

       Wells Fargo asserts that any violation was unintentional and the result of a bona

fide error notwithstanding the maintenance of policies and procedures designed to avoid

such error. Plaintiff is precluded from any recovery from Wells Fargo for a willful and



                                             8
knowing violation of the FCCPA or the TCPA because any such violation (which Wells

Fargo denies occurred) would not have been willful and knowing.

                              Third Affirmative Defense

       Wells Fargo asserts that it is entitled to a setoff for the principal, interest,

attorneys’ fees and costs due to Debtor’s default on the credit agreement at issue.

                              Fourth Affirmative Defense

       Plaintiff/Debtor was not “charged” for the alleged telephone calls at issue and

suffered no actual injury. Thus, Plaintiff lacks Article III standing. Spokeo, Inc. v.

Robins, 136 S.Ct. 1540 (2016). Plaintiff also suffered no actual concrete injury to the

extent that the Debtor blocked any incoming calls from Wells Fargo or his phone did not

ring or he chose not to answer his phone. In addition, Debtor suffered no separate or

additional harm from the alleged use of automated calls that he would not have suffered

if the calls were made manually.

                                Fifth Affirmative Defense

       Plaintiff’s claims are barred because Wells Fargo did not use an “automatic

telephone dialing system” as defined by the TCPA to make the calls alleged in the

Complaint because Wells Fargo’s equipment lacked the capacity to store, generate, or

produce telephone numbers to be called using a random or sequential number generator

and involved human intervention.

                               Sixth Affirmative Defense

       Plaintiff does not qualify as a “called party” within the meaning of the TCPA.




                                             9
                             Seventh Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, to the extent they are subject to

mandatory arbitration in accordance with the provisions of the one or more written

agreements between Plaintiff and Wells Fargo.



                              McGUIREWOODS LLP

                              By     /s/ Courtney A. McCormick
                                     Sara F. Holladay-Tobias (FL Bar No. 0026225)
                                     Emily Y. Rottmann (FL Bar No. 0093154)
                                     Courtney A. McCormick (FL Bar No. 92879)
                                     50 N. Laura Street, Suite 3300
                                     Jacksonville, Florida 32202
                                     (904) 798-3200
                                     (904) 798-3207 (fax)
                                     sfhollad@mcguirewoods.com
                                     erottmann@mcguirewoods.com
                                     cmccormick@mcguirewoods.com
                                     flservice@mcguirewoods.com
                                     fladmin@mcguirewoods.com

                              Attorneys and Trial Counsel for Wells Fargo Bank, N.A.




                                            10
                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using CM/ECF on March 4, 2019. I also
certify that the foregoing document is being served this day on the following counsel of
record via transmission of Electronic Filing generated by CM/ECF:

Gus M. Centrone, Esq.
Brian L. Shrader, Esq.
Centrone & Shrader, PLLC
612 W. Bay Street
Tampa, FL 33606
gcentrone@centroneshrader.com
bshrader@centroneshrader.com

Attorneys for Plaintiff

                                                          /s/ Courtney A. Mccormick
                                                                 Attorney




                                          11
